Title: To Thomas Jefferson from Geismar, 20 August 1788
From: Geismar, Baron von
To: Jefferson, Thomas


          
            Mon Cher Ami!
            a Hanau Ce 20. d’Aout 1788
          
          La presence de mon Maitre le Landgrave m’a empeche jusqu’ici de Vous repondre plus tot. Depuis quelques Jours il est retourné à Cassel, c’est ce qui me permet de mieu disposer de mon tems. Msrs. Rutledge et Schippen, les quels Vous m’avés annoncés dans Votre derniere, ont passés içi, deux jeunes Gens qui repondent parfaitement à Votre description et dont l’éducation fait honneur au pais où ils l’ont obtenu; ils n’ont fait qu’une aparition içi, c’est ce qui m’a empêché de leur procurer l’agrément que je desirai; cependant les ai-je persuadé de revenir prendre un diné à la Cour chés la Landgrave regnante (la Douairiere etoit absente) d’oú ils paraissoient sortir assés content de la maniere dont on les avait reçu. Que le peu d’amusement que Ces Messieurs ont eu ne Vous decourage point à m’adresser d’autres de Vos Connaisance et de Vos Compatriottes; c’est en partie leur faute, n’aiant voulu S’areter, et Soiés persuadé, Mon Cher, qu’il suffit que quelqu’un me vienne de Vous pour enflamer toute ma reconnaisance et Souvenir de l’hospitalité dont j’ai jouï près de Vous.
          Il vient de passer un jardinier chés moi, nomé Daniel Hoffmann, qui pretend etre mandé par un Mr. Samuel Laub, à Landin en Virginie oú il va. Malgres cela il m’a demandé des recomandations pour ce pays, mais je ne suis en Corespondance avec personne dans ce pays. Je lui ai dis que je Vous ecrirais et que si Vous vouliés faire mention de lui dans une de vos lettres par le paquet boat, celui la arrivrait assurement long tems avant lui. Le Comisaire au quel il est adressé demeure à l’ange d’or sur le nouveau marché à Rotterdam. Je le connais etre fort bon Jardinier, aiant soigné et tenu en fort bon ordre le Jardin du Baron de Barlepik, Ministre du Landgrave qui vient d’aller demeurer à Cassel.—Rapellés Vous, mon Cher, que Vous m’aves promis une Description de l’amerique avec des Cartes qui devait sortir bien tot. Je ne Vous en tiens pas quitte, mais Vous prie de me le faire parvenir par une Occasion, et non pas par la Poste sur la quelle les paquets sont d’une Chereté enorme.—En meme tems j’ai une autre faveur a Vous demandé; m’aiant tant dis de l’élegance des Phaetons à 4 et des Cabriolets à deux roues de Paris, je Vous prierais de me faire avoir quelques Estampes de plusieurs de ces formes les plus à la mode, les plus legers et les plus près des Chevaux comme je compte en faire batir un cet hiver ces modeles me seront de grand usage; pour toute Comissions Chés vous, je suis en revenge à Vos ordres. Si je ne vais pas Vous voir à Paris, ce n’est pas faute de bonne Volonte, mais difficulté d’obtenir semestre et manque d’Argent. Si je puis faire tant de surmonter ces deux obstacles, et je ne desespere pas encore tout à fait, je viendrai san delai Vous assurer de bouche de l’amitié sincere avec la quele je Vous suis attaché
          
            
              Le Major Geismar
            
          
        